CHILTON, J.
The prisoner was tried and convicted upon an indictment, charging him with the murder of one William Hadden, a white man. The jury returned their verdict as follows : “ We, the jury, find the defendant guilty of voluntary manslaughter.” The only question is, whether this verdict of the jury is sufficient to authorize the court to pronounce sentence upon the prisoner ? We are clearly of opinion that it is.
In Nancy, a slave, v. The State, 6 Ala. Rep. 483, this court held, that the omission of the jury to find the., entire charge, if it is sufficiently certain in ascertaining the guilt of the prisoner, as to any one offence which is included in the charge laid in the indictment, will not vitiate. In that case, as in this, the jury found the lesser offence, and their verdict was, that the prisoner was guilty of an assault with intent' to *535kill, without stating, “ as charged in the bill of indictment.” This court say, it would seem absurd to conclude that the jury found any other assault than that named in the indictment. The facts of the case from which I have quoted, and the opinion of the court seem so apposite to the case at bar, as to render a further examination unnecessary. That case was well considered, and we are satisfied the court states the law correctly. Our conclusion is, that the judgment must be affirmed, and that sentence of death upon the verdict, be here pronounced against the prisoner, in accordance with the statute.